 

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Northern District of _ California _
(State)

Case number (ifknown): SCC ttre 1 (J Check if this is an

amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Domus Build & Design Inc.

2. All other names debtor used

 

in the last 8 years

 

 

Include any assumed names,
trade names, and doing business

 

as names

 

3. Debtor’s federal Employer XX-XXXXXXX
Identification Number (EIN) TT

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business

113 South Monroe Street

 

 

 

 

 

 

Number Street Number Street
P.O. Box
Tallahassee FL 32301
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

Leon

County

 

 

Number Street

 

 

City State ZIP Code

5. Debtor’s website (URL)

 

Oficial Fore 286: 21-40353 Doc PUPY ERED te ea GHEY SMS, 16:52:43 Page 1 bss"
Debtor

Case number (if known)

 

Name

6. Type of debtor

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

& Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Q) Partnership (excluding LLP)
C) Other. Specify:

 

A. Check one:

U) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
U) Railroad (as defined in 11 U.S.C. § 101(44))

() Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q Clearing Bank (as defined in 11 U.S.C. § 781(3))

Gd None of the above

B. Check ail that apply:

Q Tax-exempt entity (as described in 26 U.S.C. § 501)

I) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

UL) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

 

Check one:

O) Chapter 7
() Chapter 9
@ Chapter 11. Check all that apply:

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

LL) The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

Qa plan is being filed with this petition.

O) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

UL) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

LJ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

L) Chapter 12

Omcial FRAY: 21-40353 Doc PUPYEE Mey tM ea GHEY SMSIO, 16:52:43 Page 2 BASS?
Debtor

10.

11.

12.

 

Name

Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attacha
separate list.

Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Why is the case filed in this
district?

Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

Case number (if known)

When

 

MM/ DD/YYYY

When

 

MM/ DD/IYYYY

 

 

Gd No
LL) Yes. District
District
No
Q) Yes. Debtor
District
Case number, if known
Check all that apply:

 

Case number

Case number

Relationship

When
MM / DD /YYYY

& Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

& No

LJ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check aif that apply.)

CD it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

LI It needs to be physically secured or protected from the weather.

CD It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

(J Other

 

Where is the property?

Is the property insured?

LJ No

LJ Yes. insurance agency

Contact name

Phone

a Statistical and administrative information

 

Street

 

 

State ZIP Code

 

 

 

Oficial FRESE: 21-40353 Doc# Per Pye ers ree EP EPe SME 16:52:43 Page 3 BAS8°
Debtor

 

Name

Case number (if known)

 

13. Debtor’s estimation of
available funds

14. Estimated number of
creditors

15. Estimated assets

16. Estimated liabilities

Check one:

() Funds will be available for distribution to unsecured creditors.

Qd After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

& 1-49
L) 50-99
UL) 100-199
LI 200-999

 $0-$50,000

LJ $50,001-$100,000
C) $100,001-$500,000
L) $500,001-$1 million

@ $0-$50,000

LJ $50,001-$100,000
UJ $100,001-$500,000
CJ $500,001-$1 million

LJ 1,000-5,000
LJ 5,001-10,000
L) 10,001-25,000

L) $1,000,001-$10 million

L) $10,000,001-$50 million
CY $50,000,001-$100 million
L) $100,000,001-$500 million

LJ $1,000,001-$10 million

L) $10,000,001-$50 million
LJ $50,000,001-$100 million
CL) $100,000,001-$500 million

LJ 25,001-50,000
LJ 50,001-100,000
L) More than 100,000

L) $500,000,001-$1 billion

CL) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
L) More than $50 billion

LJ $500,000,001-$1 billion

L) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
LJ More than $50 billion

TT Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

3/15/2021

MM /DD/YYYY

x = /s/ Line Martin

Signature of authorized representative of debtor

tite Authorized Rep.

Executed on

Line Martin

Printed name

 

 

Oficial FRESE: 21-40353 Doc# Pe Pye sree EP EPeU SMES 16:52:43 Page 4 BASS4
Debtor Case number (if known)
Name

 

 

 

 

 

 

 

 

 

18, Signature of attorney x Gale
Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Omcial FRAY: 21-40353 Doc PU*PYEE eS TM ea EPEe SMSO, 16:52:43 Page 5 BF98§
